DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 11/03/21.
	The reply filed 11/03/21 affects the application 16/754,426 as follows:
1.     Claims 1, 3, 6, 10-12, 14-16, 18 have been amended. Claims 2, 5, 7-9, 13, 17 have been canceled. New claim 19 has been added. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112(b) and under 35 U.S.C. 112, first paragraph.  New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 3, 6, 10-12, 14-16, 18 and 19 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCoy et al. (Journal of Neuroinflammation 2008, 5:45, 1-13) in view of Morita et al. (Biochimica et Biophysica Acta 1810 (2011) 1302–1308).

McCoy et al. disclose that TNF receptor 1 (TNFR1) is expressed in most cell types, and
can be activated by binding of either soluble TNF (solTNF) or transmembrane TNF (tmTNF), with a preference for solTNF; whereas TNFR2 is expressed primarily by microglia and endothelial cells and is preferentially activated by tmTNF (see abstract). Furthermore, McCoy et al. disclose that elevation of solTNF is a hallmark of acute and chronic neuroinflammation as well as a number of neurodegenerative conditions including ischemic stroke, Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and multiple sclerosis (MS) (see abstract). Also, McCoy et al. disclose that the presence of this potent inflammatory factor at sites of injury implicates it as a mediator of neuronal damage and disease pathogenesis, making TNF an attractive target for therapeutic development to treat acute and chronic neurodegenerative conditions (see abstract).
The difference between Applicant’s claimed method and the method taught or suggested by McCoy et al. is that McCoy et al. do not explicitly disclose administering mannosylerythritol lipid (MEL) per se, to treat the neurodegenerative disease.  
	Morita et al. disclose that biosurfactant mannosyl-erythritol lipids (MELs) are glycolipids produced by microbes that have various biological activities (see abstract). Furthermore, Morita et al. disclose that MELs inhibited exocytotic release by antigen stimulation in a dose-dependent manner (see abstract). Also, Morita et al. disclose that they also found that MELs inhibited antigen-induced secretion of leukotriene C4 and cytokine TNF-α (tumor necrosis factor-α). In addition, Morita et al. disclose that the inhibitory action of MELs on mediator secretion was 2+ increase, phosphorylation of MAP kinases and SNARE (soluble N-ethylmaleimide-sensitive factor attachment protein receptor) that serve as a molecular machinery for exocytotic membrane fusion (see abstract).  Also, Morita et al. disclose that MELs have anti-inflammatory action inhibiting the secretion of inflammatory mediators from
mast cells (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the
effective filing date to treat a neurodegenerative disease such as Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and/or multiple sclerosis (MS) in a patient or subject, comprising administering to said patient or subject the biosurfactant, mannosyl-erythritol lipid (MEL) as taught by Morita et al., especially since McCoy et al. disclose that elevation of solTNF is a hallmark of acute and chronic neuroinflammation as well as a number of neurodegenerative conditions including Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and multiple sclerosis (MS), and that TNF is an attractive target for therapeutic development to treat acute and chronic neurodegenerative conditions, and Morita et al. disclose that the biosurfactant, mannosyl-erythritol lipid (MEL) inhibits cytokine TNF-α (tumor necrosis factor-α), and also because one of ordinary skill in the art would reasonably expect that the biosurfactant, mannosyl-erythritol lipid (MEL) would reduce or inhibit elevation of TNF which is a hallmark of Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and multiple sclerosis (MS) and thus treat said diseases. 
One having ordinary skill in the art would have been motivated, to treat a neurodegenerative disease such as Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and/or multiple sclerosis (MS) in a patient or subject, comprising administering to said patient or subject the biosurfactant, mannosyl-erythritol lipid (MEL) as taught by Morita 
Furthermore, it is obvious to administer the biosufactant MEL with another that has the same utility depending on factors such as the severity of the disease. Also, it should be noted that such combined administration is common or well known in the art.

Claims 10, 11, 14, 15, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCoy et al. and Morita et al. as applied in claim 1 above and further in view of DeFrees et al. (US 20140187507 A1).
The difference between Applicant’s claimed method and the method taught by McCoy et al. and Morita et al. is that McCoy et al. and Morita et al. do not disclose administering the biosurfactant MEL to the subject orally.  
DeFrees et al. disclose or suggest that glycolipids can be administered to treat Parkinson's disease (see abstract). Furthermore, DeFrees et al. disclose that the glycolipids can be administered to orally and daily at a low dose and high dose (see page 28, [0229]). Also, DeFrees 
It would have been obvious to one having ordinary skill in the art, at the time of the
effective filing date to treat Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and/or multiple sclerosis (MS) in a patient or subject, comprising administering to said patient or subject the biosurfactant MEL as taught by Morita et al., and to administer it orally as taught by DeFrees et al.
One having ordinary skill in the art would have been motivated, to treat Alzheimer's (AD), Parkinson's (PD), amyotrophic lateral sclerosis (ALS), and/or multiple sclerosis (MS) in a patient or subject, comprising administering to said patient or subject the biosurfactant MEL as taught by Morita et al., and to administer it orally as taught by DeFrees et al.
It should be noted that it is obvious to administer the glycolipid to treat Parkinson's disease or Alzheimer's disease in a dosage such as 200 mg/kg or 500 mg/kg per day or daily which is encompassed by the dosage range taught by DeFrees et al. and especially since DeFrees et al. disclose that the glycolipid can be administered daily. Also, it should be noted that it is obvious to use an amount of glycolipid or biosurfactant MEL that is at or near or above critical micelle concentration (CMC) but below chronic toxicity concentration such as depending on factors such as the severity of the disease and such as to provide a maximum dose of the glycolipid or biosurfactant MEL without is forming a micelle or aggregation and also to prevent any toxicity of the due to said dose or dosage. Also, it should be noted that it is well known in the art that lipids, glycolipids or biosurfactants MEL form micelle, and the CMC (critical micelle concentration) is the concentration of a surfactant in a bulk phase, above which aggregates of surfactant molecules, so-called micelles, start to form.
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6, 10-12, 14-16, 18 and 19 have been considered but are moot in view of the new ground(s) of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623